DETAILED ACTION
Remarks and amendments submitted by the Applicant on August 12, 2022, for the above-identified application, are herein being considered and examined by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments filed August 12, 2022 have been considered but they are not persuasive. In the remarks applicant argues:
I)	On pages 5-6, Applicant argues that the Specification Objections, Claim Objections, Claim Interpretation under 35 USC 112(f), and Claim Rejections under 35 USC 112(a) and 35 USC 112(b) should be withdrawn.
In view of Applicant’s remarks regarding the objection to paragraph [0085] of the specification, the objection to the disclosure has been withdrawn.
In view of Applicant’s cancellation of claims 1-6 and in view of Applicant’s removal of the indefinite term “basic” from surviving claim 8, the objections to Claims 3, 4, 5 and 8 have been withdrawn.
In view of Applicant’s cancellation of claims 1-6, the claim interpretations of claims 1-6 under 35 U.S.C. 112(f) have been withdrawn.
In view of Applicant’s cancellation of claims 1-6, the rejection of claims 1-4 and 6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as lacking adequate written description, has been withdrawn.
In view of Applicant’s cancellation of claims 1-6, the rejection of claims 1-4 and 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

II)	On pages 6-8, Applicant argues that the cited prior art does not teach the newly amended claim limitations.
Applicant’s Response submits that argument regarding cancelled claims 1-6 is moot, and as the Office agrees, no further argument is provided by the Office with respect to claims 1-6.
The 12 August 2022 Response indicated that: Applicant has amended independent claim 8 to specify that "the transaction code is based, at least partially, on the private key and at least one environmental parameter associated with [a] remote-controlled means of transportation.", as supported by the PgPub para. [0060] (pub. app.); Claim 7 has been amended similarly to require that "the transaction code is based, at least partially, on the private key and at least one environmental parameter, wherein the at least one environmental factor comprises a position of a remote-controlled means of transport, a direction of movement of a remote-controlled means of transport, a speed of movement of a remote-controlled means of transport, or a combination thereof."  Such limitation appears to have support in PgPub para. [0011], for example.
Applicant’s Response argues that the claimed embodiments of the present invention reflected in independent claims 7 and 8 differ from the processes and devices disclosed in Fernando since the present embodiments generate an internal authentication code based on the transaction code, the command data, and the private key and wherein the transaction code is based at least partially on the private key and on at least one environment parameter of a remote- controlled means of transport.  The Office notes that the rejection is a 103 obviousness-type rejection, based upon more than just the Fernando reference.
Applicant further argues that the effect of these features in the claimed processes is that the command data can be transferred by an unsecured data connection, while maintaining the highest level of safety and a minimum sensitivity to transmission errors. The transaction code includes at least one environment parameter, which may be known to a remote-control station and/or an intermediate station, since before the failure of the original connection, a downlink from the remotely controlled means of transport to the control station was present, through which these parameters were transferred. The Office notes that Fernando discloses an environmental parameter, i.e., (“…security keys 88, 108 may include a synchronized clock…”, Fernando para. [0028]; “synchronized clocks” are interpreted as having “time” parameters within environments including the “security keys 88, 108”, and thus within the environments of Fernando’s FIG. 2 “controller 100” and “transponder 80”.
Applicant also argues that Fernando shows a general authentication process of a mobile device before receiving a command signal, which is not released based on an internal authentication code that depends on the command itself. This is not the same as generating a transaction code based on at least one environment parameter of the mobile device, which is also know to a remote-control station or an intermediate station, before the actual data connection is established.  However, the Office responds that in Fielder's para. [0117]-[0118]:
[0117] ... In Step 1204, the ACAS (obtained in Step 1008 of FIG. 10), the command (in an unscrambled form), and the scrambled data are used as input into a hash operation to generate a CAMD. The hash operation corresponds to the same hash operation being implemented by the administrator in Step 1042 of FIG. 10. In Step 1206 of FIG. 12, the CAMD received in Step 1200 is compared with the CAMD generated in Step 1204. 
[0118] In Step 1208, a determination is made about whether the CAMDs match. If the CAMDs match, ... the command (received in Step 1200) is performed by the token using the unscrambled data obtained in Step 1210.

If the two CAMDs (each formed by hashing) are compared for matching, then both the CAMD received and the CAMD generated, inherently MUST have each used the same items (e.g., command and scrambled data) in forming the hash.  Accordingly, it is the Office’s position that it would have been obvious to modify Fernando in view of Fielder’s teachings, to also utilize commands in Fernando’s authenticating arrangement.
Further details of the Office’s position (now updated in view of the claim amendments) may be found within the art rejection section(s) ahead.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
The following new claim objections are presently being made:
Claim 8, line 6, “command data unit” should be corrected to “command data”.
Claim 11, line 2, “check” should be corrected to “checking” (for improved English).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In view of the cancellation of claim 1-6 and the amendment of any surviving claims, any prior 35 U.S.C. 103 rejections have been withdrawn in favor of the following rejections.
Claim(s) 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al. (US20170232931Al), hereinafter, "Fernando", in view of Fielder (US20160048692Al), hereinafter, "Fielder", further in view of Rangarajan (US20170269611Al), hereinafter "Rangarajan", and still further in view of Ohata et al. (WO2017/017984A1), hereinafter “Ohata”.
Per claim 7, Fernando discloses a method for releasing received command data, the method comprising the steps of:
generating a transaction code (Fernando FIG. 4, step 1120) by means of a code generator ("...security keys ...108 may include a ...pseudo-number generator", Fernando para. [0028], lines 8-9; "...controller 100 may generate and transmit a challenge from vehicle 10 to mobile device 90....the challenge may be based on security key ...108 stored in ...controller 100....The challenge may include a random value, X, which is generated and transmitted by the controller 100 to mobile device 90.", Fernando para. [0037], lines 1-9); NOTE: Fernando's "challenge" signal is being interpreted as the claimed "transaction code");
transmitting the transaction code (" ... controller 100 may transmit the challenge to mobile device 90 over second network 72 (e.g., a cellular network).", Fernando para. [0037], lines 9-11; "In Step 1130, mobile device 90 may relay the challenge to transponder 80.", Fernando para. [0038], lines 1-2; NOTE: Fernando's "challenge" signal is being interpreted as the claimed "transaction code") via an unsecured data connection (" ... controller 100 may transmit the challenge to mobile device 90 over second network 72 (e.g., a cellular network)", Fernando para. [0037], lines 8-11);
receiving an external authentication code and command data (" ... the authentication signal being an expected response to the challenge", Fernando claim 16; " ... transponder 80 may continually transfer data with mobile device 90 and/or controller 100, including an authentication signal and/or a command signal", Fernando para [0019], lines 11-13; " ... transponder 80 may generate ... an expected response ... ", Fernando para. [0040], lines 1-2; NOTE: Fernando's "expected response" is being interpreted as the claimed external "authentication signal") via the unsecured data connection ("Transponder 80 may then transmit the expected response to mobile device 90 over first network 70.", Fernando para. [0040], lines 10-12; "First network 70 ... may be a number of different types of wired and wireless networks.", Fernando para. [0018], lines 1-2);
generating (Fernando FIG. 4, step 1130; " ... security keys 88, 108 may include a synchronized clock or pseudo-number generator that rotates through various passcodes produced by a cryptographic algorithm ... ", Fernando para. [0028], lines 8-11; " ... processing unit 84 may be configured to generate and transmit an authentication signal based on security key 88, which enables encrypted communication with controller 100", Fernando para. [0027], lines 9-12; "cryptographic algorithm", Fernando para. [0028], line 10-11) an internal authentication code (" ... controller 100 may generate a valid response ... determined by inputting the random value, X, of the challenge, into the function, f(x), of the security key 108.", Fernando para. [0042], lines 1-4; NOTE: Fernando's "valid response" is being interpreted as the claimed "internal authentication signal") based on the transaction code, (" ... controller 100 may generate a valid response ... determined by inputting the random value, X, of the challenge, into the function, f(x), of the security key 108.", Fernando para. [0042], lines 1-4) stored in a memory ("security key 108 may be stored in storage unit 106", Fernando para. [0025], lines 7-8);
comparing the internal authentication code with the external authentication code (" ... the processing unit is further configured to compare the expected response to the valid response, and perform the vehicle function based on the expected response matching the valid response", Fernando, claim 8; NOTE: Fernando's "expected response" is being interpreted as the claimed "external authentication signal", and Fernando's "valid response" is being interpreted as the claimed "internal authentication signal"); and
(" ... the processing unit is further configured to compare the expected response to the valid response, and perform the vehicle function based on the expected response matching the valid response", Fernando, claim 8);
wherein the transaction code is based, at least partially, on the private key (" ... security keys ... 108 may include a ... pseudo-number generator", Fernando para. [0028], lines 8-9; " ... controller 100 may generate and transmit a challenge from vehicle 10 to mobile device 90 .... the challenge may be based on security key ... 108 stored in ... controller 100 .... The challenge may include a random value, X, which is generated and transmitted by the controller 100 to mobile device 90.", Fernando para. [0037], lines 1-9); NOTE: Fernando's "challenge" signal is being interpreted as the claimed "transaction code";) and at least one environmental parameter (“…security keys 88, 108 may include a synchronized clock…”, Fernando para. [0028]; “synchronized clocks” are interpreted as having “time” parameters within environments including the “security keys 88, 108”, and thus within the environments of Fernando’s FIG. 2 “controller 100” and “transponder 80”); “…It is also contemplated, that method 1100 may be performed with other encryption protocols, such as synchronized clocks or pseudo-number generators…”, Fernando para [0044]; it is interpreted that Fernando teaches (via the above passages and via FIG. 4’s method 1100 (especially step 1120 of “Generate and Transmit Challenge from Vehicle to Mobile Device”)) a “transaction code …based …at least partially on …at least one environmental parameter”)
Fernando does not disclose using the "command data" for authentication code generation, but Fielder (from a similar field of technology related to a remote control system for vehicles) teaches, "wherein the cryptography module generates an internal authentication code based on ... the command data". More particularly, Fielder teaches " ... a mechanism to authenticate ... as well as a mechanism to securely transmit commands and content to the token over an unsecured communication channel.", Fielder para. [0102], lines 5-8. Of relevance, in Fielder's para. [0117]-[0118]:
[0117] ... In Step 1204, the ACAS (obtained in Step 1008 of FIG. 10), the command (in an unscrambled form), and the scrambled data are used as input into a hash operation to generate a CAMD. The hash operation corresponds to the same hash operation being implemented by the administrator in Step 1042 of FIG. 10. In Step 1206 of FIG. 12, the CAMD received in Step 1200 is compared with the CAMD generated in Step 1204. 
[0118] In Step 1208, a determination is made about whether the CAMDs match. If the CAMDs match, ... the command (received in Step 1200) is performed by the token using the unscrambled data obtained in Step 1210. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernando to incorporate Fielder's teachings of including a "command" within authentication signaling, so as to provide an arrangement " ... wherein the cryptography module generates an internal authentication code based on the transaction code, the command data, and the private key." Motivation would have been to provide "a mechanism to securely transmit commands ... over an unsecured communication channel." (Fielder para. [0102], lines 6-8). 
The combination of Fernando and Fielder does not explicitly disclose using a "release signal", but Rangarajan (from a similar field of technology related to assuring that autonomous operation of an unmanned aerial vehicle does not give rise to an unsafe condition, Rangarajan para 1, last two lines) teaches using a "control signal" (Rangarajan para [0045], line 10) upon a fault or failure (e.g., loss of air traffic control signals", Rangarajan para. [0023], last two lines), which controls whether to "block commands" (Rangarajan's "safe state", para. [0044], third last line) or to communicate commands to a flight management system (Rangarajan's "normal operation", para. [ODDS], line 17) for implementation.  NOTE: Rangarajan's "control signal" is being interpreted as teaching the claimed "release signal".
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernando to incorporate Rangarajan's teachings of including a "control signal" after Fernando's authentication code comparison, so as to provide an arrangement " ... generating a release signal to release the command data if the external authentication code matches the internal authentication code." Motivation would have been to utilize a release signal to switch between normal command operations and a safe mode (Rangarajan para. [O005], lines 12-17) in response to a fault or failure.
NOTE: Claim 7’s “wherein” clause is being interpreted by the Office as “…wherein the at least one environmental factor comprises a position of a remote-controlled means of transport, OR a direction of movement of a remote-controlled means of transport, OR a speed of movement of a remote-controlled means of transport, or a combination thereof.”  The alternative word “OR” is interpreted to mean (for examination purposes) that a rejection need only show one (not all) of the alternatives is disclosed/taught in order to meet the claim.
The combination of Fernando, Fielder and Rangarajan does not explicitly disclose using the specifically claimed environmental parameters, but Ohata (also from the remote-controlled vehicle art) teaches a drone answering a query with an “report” (interpreted as the claimed “transaction code” or signal) which is encrypted (“…The report information is preferably encrypted in a format that allows decryption only at the authentication station 2nd the legitimate drone.”, Ohata para. [0024]).  The “report” may include various combinations of “position information of the drone”, “information indicating the moving direction and speed of the legitimate drone, and a management number (drone ID) of the legitimate drone…” (Ohata para. [0024).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernando to incorporate Ohata's teachings of including the specifically claimed environmental parameters, so as to provide an arrangement in which “the transaction code is based, at least partially, on the private key and at least one environmental parameter, wherein the at least one environmental factor comprises a position of a remote-controlled means of transport, a direction of movement of a remote-controlled means of transport, a speed of movement of a remote-controlled means of transport, or a combination thereof.”  Motivation would have been to have the remote-controlled vehicle provide information (e.g., position, direction, speed) which could be utilized to identify the remote-controlled vehicle within a pack of plural remote-controlled vehicles (“…predetermined report information including second position information of the moving body measured by the moving body is acquired from the moving body, and a registration status of the moving body is identified based on the first position information and the second position information…”; Ohata para. [0007]).
Per claim 12, Fernando discloses the method according to claim 7 further comprising: transmitting an acknowledgement signal when the external authentication code matches the internal authentication code (“…if the expected response matches the valid response, controller 100 may proceed to Step 1190 to operate the vehicle function of the request from mobile device 90. For example, controller 100 may unlock doors 14 …”, Fernando para. [0043]; NOTE: “operate the vehicle function …for example …unlock doors”, is interpreted as meeting the “transmitting an acknowledgement signal” limitation).
Claim(s) 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al. (US20170232931Al), hereinafter, "Fernando", in view of Fielder (US20160048692Al), hereinafter, "Fielder".
Per claim 8, Fernando discloses a method for transmitting command data to remotely control a remote-controlled means of transport, the method comprising the steps of:
receiving a transaction code (" ... controller 100 may transmit the challenge to mobile device 90 over second network 72 (e.g., a cellular network).", Fernando para. [0037], lines 9-11; "In Step 1130, mobile device 90 may relay the challenge to transponder 80.", Fernando para. [0038], lines 1-2; NOTE: Fernando's "challenge" signal is being interpreted as the claimed "transaction code") via an unsecured data connection (" ... controller 100 may transmit the challenge to mobile device 90 over second network 72 (e.g., a cellular network)", Fernando para. [0037], lines 8-11);
receiving command data unit (" ... transponder 80 may continually transfer data with mobile device 90 and/or controller 100, including an authentication signal and/or a command signal", Fernando para [0019], lines 11-13;
generating (Fernando FIG. 4, step 1130; " ... security keys 88, 108 may include a synchronized clock or pseudo-number generator that rotates through various passcodes produced by a cryptographic algorithm ... ", an external authentication code Fernando para. [0028], lines 8-11; " ... processing unit 84 may be configured to generate and transmit an authentication signal based on security key 88, which enables encrypted communication with controller 100", Fernando para. [0027], lines 9-12; " ... the authentication signal being an expected response to the challenge"; NOTE: Fernando's "expected response" is being interpreted as the claimed external "authentication signal") based on the transaction code (“…After receiving the random value, X, of the challenge, transponder may calculate the function based on the random value, ƒ(X), to generate the expected response. …”, Fernando para. [0040]; NOTE: Fernando's "challenge" signal is being interpreted as the claimed "transaction code")(“…security key 88 may include a function, ƒ(x), identical to the function of security key 108. After receiving the random value, X, of the challenge, transponder may calculate the function based on the random value, ƒ(X), to generate the expected response …”, Fernando para. [0040]) stored in a memory (“…Processing unit 84 may also be configured to access data of storage unit 86, such as a security key 88, to generate the signals.  …”, Fernando para. [0027]); and
transmitting the external authentication code and the command data (" ... the authentication signal being an expected response to the challenge", Fernando claim 16; " ... transponder 80 may continually transfer data with mobile device 90 and/or controller 100, including an authentication signal and/or a command signal", Fernando para [0019], lines 11-13 " ... transponder 80 may generate ... an expected response ... ", Fernando para. [0040], lines 1-2; NOTE: Fernando's "expected response" is being interpreted as the claimed external "authentication signal") via the unsecured data connection ("Transponder 80 may then transmit the expected response to mobile device 90 over first network 70.", Fernando para. [0040], lines 10-12; "First network 70 ... may be a number of different types of wired and wireless networks.", Fernando para. [0018], lines 1-2),
wherein the transaction code is based, at least partially, on the private key (" ... security keys ... 108 may include a ... pseudo-number generator", Fernando para. [0028], lines 8-9; " ... controller 100 may generate and transmit a challenge from vehicle 10 to mobile device 90 .... the challenge may be based on security key ... 108 stored in ... controller 100 .... The challenge may include a random value, X, which is generated and transmitted by the controller 100 to mobile device 90.", Fernando para. [0037], lines 1-9); NOTE: Fernando's "challenge" signal is being interpreted as the claimed "transaction code";) and at least one environmental parameter associated with (“…security keys 88, 108 may include a synchronized clock…”, Fernando para. [0028]; “synchronized clocks” are interpreted as having “time” parameters within environments including the “security keys 88, 108”, and thus within the environments of Fernando’s FIG. 2 “controller 100” and “transponder 80”); “…It is also contemplated, that method 1100 may be performed with other encryption protocols, such as synchronized clocks or pseudo-number generators…”, Fernando para [0044]; it is interpreted that Fernando teaches (via the above passages and via FIG. 4’s method 1100 (especially step 1120 of “Generate and Transmit Challenge from Vehicle to Mobile Device”) a “transaction code …based …at least partially on …at least one environmental parameter”) the remote-controlled means of transport (Fernando para. [0014], “…FIG. 1 is a diagrammatic illustration of an exemplary embodiment of an exemplary vehicle 10. Vehicle 10 may have any body style, such as a sports car, a coupe, a sedan, a pick-up truck, a station wagon, a sports utility vehicle (SUV), a minivan, or a conversion van. Vehicle 10 may be an electric vehicle, a fuel cell vehicle, a hybrid vehicle, or a conventional internal combustion engine vehicle. Vehicle 10 may be configured to be operated by a driver occupying vehicle 10, remotely controlled, and/or autonomously…”).
Fernando does not disclose using the "command data" for authentication code generation, but Fielder (from a similar field of technology related to a remote-control system for vehicles) teaches, "wherein the cryptography module generates an internal authentication code based on ... the command data". More particularly, Fielder teaches " ... a mechanism to authenticate ... as well as a mechanism to securely transmit commands and content to the token over an unsecured communication channel.", Fielder para. [0102], lines 5-8. Of relevance, in Fielder's para. [0117]-[0118]:
[0117] ... In Step 1204, the ACAS (obtained in Step 1008 of FIG. 10), the command (in an unscrambled form), and the scrambled data are used as input into a hash operation to generate a CAMD. The hash operation corresponds to the same hash operation being implemented by the administrator in Step 1042 of FIG. 10. In Step 1206 of FIG. 12, the CAMD received in Step 1200 is compared with the CAMD generated in Step 1204. 
[0118] In Step 1208, a determination is made about whether the CAMDs match. If the CAMDs match, ... the command (received in Step 1200) is performed by the token using the unscrambled data obtained in Step 1210. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernando to incorporate Fielder's teachings of including a "command" within authentication signaling, so as to provide an arrangement " ... wherein the cryptography module generates an internal authentication code based on the transaction code, the command data, and the private key." Motivation would have been to provide "a mechanism to securely transmit commands ... over an unsecured communication channel." (Fielder para. [0102], lines 6-8). 
Per claim 11, Fernando discloses the method according to claim 8 further comprising:
checks a received transaction code to determine if the received transaction code is authentic or not authentic (“…In Step 1180, controller 100 may determine whether the expected response matches the valid response. …”, Fernando para. [0043]; NOTE: Given that Fernando’s expected response and valid response are both at least partly generated utilizing information from their own versions of the “transaction code” (e.g., the “…challenge may include a random value, X, which is generated and transmitted by controller 100 to mobile device 90.”, Fernando para. [0037]), a non-authentic “transaction code” (e.g., utilized by a spoofer not having the “random value, X”) would not result in a match.); and
outputting an interrupt signal when the received transaction code has been determined to be not authentic (“and if no match (e.g., because the "challenge" signal was not authentic), the controller rejects (interrupts) performing the function request ("...may reject the request from mobile device 90 in Step 1200...", Fernando para. [0043], lines 4-5).
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al. (US20170232931Al), hereinafter, "Fernando", in view of Fielder (US20160048692Al), hereinafter, "Fielder", further in view of Schneider (US20160147990Al), hereinafter "Schneider".
Per claim 9, Fernando and Fiedler do not explicitly teach outputting the ... authentication code on a display. However, Schneider (directed to authentication of motor vehicles, including aircraft, Schneider para. [0028], lines 8-10) teaches " wherein, before the transmitting step, the method further comprises: displaying the external authentication code on a display.” ("displaying the authorization code ... via a display device", Schneider para. [0018], lines 9-10). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernando to incorporate Schneider's teachings of displaying an authentication code on a display. Motivation would have been to provide the ability "to read various security codes and to [allowthe ability to] manually re-enter them elsewhere" (Schneider para. [0003], lines 7-8).
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al. (US20170232931Al), hereinafter, "Fernando", in view of Fielder (US20160048692Al), hereinafter, "Fielder", further in view of Ohata et al. (WO2017/017984A1), hereinafter “Ohata”.
Per claim 10, the combination of Fernando and Fielder does not explicitly disclose using the specifically claimed environmental parameters, but Ohata (also from the remote-controlled vehicle art) teaches a drone answering a query with an encrypted “report” (interpreted as the claimed “transaction code” or signal; “…The report information is preferably encrypted in a format that allows decryption only at the authentication station 2 and the legitimate drone.” , Ohata para. [0024]).  The “report” may include various combinations of “position information of the drone”, “information indicating the moving direction and speed of the legitimate drone, and a management number (drone ID) of the legitimate drone…” (Ohata para. [0024).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernando to incorporate Ohata's teachings of the specifically claimed environmental parameters, so as to provide an arrangement “wherein the at least one environmental factor comprises a position of the remote-controlled means of transport, a direction of movement of the remote-controlled means of transport, a speed of movement of the remote-controlled means of transport, or a combination thereof.”  Motivation would have been to have the remote-controlled vehicle provide information (e.g., position, direction, speed) which could be utilized to identify the remote-controlled vehicle within a pack of plural remote-controlled vehicles (“…predetermined report information including second position information of the moving body measured by the moving body is acquired from the moving body, and a registration status of the moving body is identified based on the first position information and the second position information…”; Ohata para. [0007]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J SKWIERAWSKI whose telephone number is (571)272-2642. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisory Primary Examiner (SPE) Yin-Chen Shaw can be reached on (571)272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Paul J. Skwierawski/
Examiner, Art Unit 2498                                                                                                                                                                                                        

/JOHN B KING/Primary Examiner, Art Unit 2498